                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           No. 5:19-CR-00193-lD

UNITED STATES OF AMERICA                           )
                                                   )
             v.                                    )     ORDER
                                                   )
KEVIN MICHAEL SAULS                                )


       This matter is before the Court on defendant Kevin Sauls' motions for return

of property [DE-119 & DE-141] concerning $6,000.00 in U.S. Currency seized from

. the defendant during the course of this investigation and now in the custody of the

United States Marshals Service ("USMS"). Based upon the agreement of the parties

as to the disposition of the funds, it is hereby

       ORDERED that defendant's first motion for return of property [DE-119] is

GRANTED, and his second motion for return of property [DE-141] is DENIED as

moot; and it is further

       ORDERED that the USMS is directed to release $4,747.21 to the North

Carolina Department of Revenue pursuant to a duly issued warrant for collection of

taxes; and it is further

       ORDERED that the USMS is direct to transfer the remaining $1,252.79, less

any debt the government is authorized to collect, to the defendant or his designee.

       SO ORDERED. This~ day of December 2020.




                                                       JAES C. DEVER III
                                                       United States District Judge



        Case 5:19-cr-00193-D Document 148 Filed 12/29/20 Page 1 of 1
